      Case 1:21-cv-00093-MMB Document 28   Filed 04/16/21   Page 1 of 3




  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:      THE HONORABLE M. MILLER BAKER, JUDGE

VOESTALPINE HIGH PERFORMANCE                 )
METALS CORP. et al.,                         )
                                             )
                 Plaintiffs,                 )
                                             )
     v.                                      )     Court No. 21-00093
                                             )
THE UNITED STATES,                           )
                                             )
                 Defendant.                  )

                               ORDER

     On consideration of the motions to intervene filed by Ellwood City

Forge and Ellwood Specialty Steel (Ellwood), Crucible Industries

(Crucible), and Electralloy/G.O. Carlson (Electralloy), defendant’s

response, and all other pertinent papers, it is hereby

     ORDERED that the motion is ____________________.



Dated: _____________                                        _______________
      New York, NY                                              JUDGE
      Case 1:21-cv-00093-MMB Document 28    Filed 04/16/21   Page 2 of 3




  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:      THE HONORABLE M. MILLER BAKER, JUDGE

VOESTALPINE HIGH PERFORMANCE                  )
METALS CORP. et al.,                          )
                                              )
                 Plaintiffs,                  )
                                              )
     v.                                       )     Court No. 21-00093
                                              )
THE UNITED STATES,                            )
                                              )
                 Defendant.                   )

  DEFENDANT’S RESPONSE TO MOTIONS TO INTERVENE

     Pursuant to Rules 7 and 24 of the Rules of this Court, as well as

the Court’s order of March 31, 2021, defendant, the United States,

respectfully submits this response to the motions to intervene filed by

Ellwood City Forge and Ellwood Specialty Steel (Ellwood), Crucible

Industries (Crucible), and Electralloy/G.O. Carlson (Electralloy)

(collectively, the Proposed Defendant-Intervenors). Consistent with the

responses we filed to the motions to intervene in Case Nos. 21-00005

and 21-00015, defendant defers to the Court regarding whether

intervention is permissible or appropriate in this case, following the

Court’s decision in PrimeSource Bldg. Prods., Inc. v. United States, Slip

Op. 21-6, 2021 WL 197090 (Ct. Int’l Trade Jan. 20, 2021).


                                    2
      Case 1:21-cv-00093-MMB Document 28   Filed 04/16/21   Page 3 of 3




                                      Respectfully submitted,

                                      BRIAN M. BOYNTON
                                      Acting Assistant Attorney
                                      General

                                      JEANNE E. DAVIDSON
                                      Director

                                      /s/ Tara K. Hogan
                                      TARA K. HOGAN
                                      Assistant Director

OF COUNSEL:                           /s/ Ann C. Motto
ANTHONY D. SALER                      ANN C. MOTTO
KIMBERLY HSU                          Trial Attorney
Department of Commerce                U.S. Department of Justice
Office of Chief Counsel               Civil Division
for Industry & Security               Commercial Litigation Branch
U.S. Department of Commerce           P.O. Box 480,
                                      Ben Franklin Station,
                                      Washington, D.C. 20044
                                      Tel: (202) 353-7968
                                      Email: Ann.C.Motto@usdoj.gov

April 16, 2021                        Attorneys for Defendant




                                  3
